In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 17-1611V
                                         UNPUBLISHED


    SHEREE GARRETT,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: February 14, 2020
    v.

    SECRETARY OF HEALTH AND                                   Special Processing Unit (SPU); Joint
    HUMAN SERVICES,                                           Stipulation on Damages; Influenza
                                                              (Flu) Vaccine; Shoulder Injury
                        Respondent.                           Related to Vaccine Administration
                                                              (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Glenn Alexander MacLeod, U.S. Department of Justice, Washington, DC, for
respondent.


                               DECISION ON JOINT STIPULATION1

       On October 26, 2017, Sheree Garrett filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”), which she contends meets the Table definition of SIRVA, after
receiving the influenza vaccination on October 28, 2014. Petition at 1, ¶¶ 1, 8;
Stipulation, filed Feb. 12, 2020, at ¶¶ 1-2, 4. Petitioner further alleges that she received
the vaccination in the United States, suffered the residual effects of her injury for more
than six months, and that neither she nor any other individual has filed a civil action or
received compensation for her injury, alleged as vaccine caused. Petition at ¶¶ 1, 6-7;
Stipulation at ¶¶ 3-5. “Respondent denies petitioner sustained a Table SIRVA; denies
that the flu vaccine caused petitioner’s alleged left shoulder injuries, or any other injury;

1 Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
and further denies that her current disabilities are a sequela of a vaccine-related injury.”
Stipulation at ¶ 6.

        Nevertheless, on February 12, 2020, the parties filed the attached joint
stipulation, stating that a decision should be entered awarding compensation. I find the
stipulation reasonable and adopt it as my decision awarding damages, on the terms set
forth therein.

       Pursuant to the terms stated in the attached Stipulation, I award $60,613.50 as
follows:

               1. A lump sum payment of $54,643.72 in the form of a check payable
        to Petitioner; and

               2. A lump sum payment of $5,969.78, representing compensation for full
        satisfaction of the Medicaid payments made on behalf of petitioner in the form
        of a check payable jointly to Petitioner and

        Department of Health Care Services
        Recovery Branch – MS 4720
        P.O. Box 997421
        Sacramento, CA 95899-7421
        DHCS Account No.: C92925375A-VAC03

Petitioner agrees to endorse this check to Department of Health Care Services.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

*****************************
                                                       *
SHEREE GARRETT,                                        *
                                                       *
                        Petitioner,                    *
                                                       *
v.                                                     *       No. 17-1611V (ECF)
                                                       *       CHIEF SPECIAL MASTER
                                                       *       BRIAN H. CORCORAN
SECRETARY OF HEAL TH                                   *
AND HUMAN SERVICES,                                    *
                                                       *
                        Respondent.                    *
*****************************
                                          STIPULATION

        The parties hereby stipulate to the following matters:

        1. Petitioner filed a petition for vaccine compensation under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The petition

seeks compensation for injuries allegedly related to petitioner's receipt of trivalent influenza

("flu") vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table"), 42 C.F.R.

§ 100.3(a).

        2. Petitioner received the flu vaccine on or about October 28, 2014.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that she suffered the onset of a left shoulder injury related to vaccine

administration (SIRVA), within 48 hours of the flu immunization she received on or about

October 28, 2014, and further alleges that she suffered the residual effects of this Table injury for

more than six months.




                                             Page 1 of 6
        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on her behalf as a result of her condition.

        6. Respondent denies petitioner sustained a Table SIRVA; denies that the flu vaccine

caused petitioner's alleged left shoulder injuries, or any other injury; and further denies that her

current disabilities are a sequela of a vaccine-related injury.

       7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a){l), the Secretary of Health and Human Services will issue

the following vaccine compensation payments:

               a. A lump sum of $5,969.78, which amount represents reimbursement of a lien for
               services provided to petitioner, in the form of a check payable jointly to petitioner
               and

               Department of Health Care Services
               Recovery Branch - MS 4 720
               P.O. Box 997421
               Sacramento, CA 95899-7421
               DHCS Account No.: C92925375A-VAC03

               Petitioner agrees to endorse this payment to the Department of Health Care
               Services; and

               b. A lump sum of $54,643.72, which amount represents compensation for all
               remaining elements of damages that would be available to petitioner under 42
               U.S.C. § 300aa-15(a), in the form of a check payable to petitioner.

       9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before


                                             Page 2 of 6
the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a prepaid basis.

        11. Payments made pursuant to paragraph 8 of this Stipulation and any amounts awarded

pursuant to paragraph 9 will be made in accordance with 42 U.S.C. § 300aa-15(i), subject to the

availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorney's fees and litigation costs, and past unreimbursed expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-l 5(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity, and on behalf of her heirs, executors, administrators, successors, and assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and all demands

of whatever kind or nature) that have been brought, could have been brought, or could be timely

brought in the United States Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out



                                              Page 3 of 6
of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the flu vaccination administered on or

about October 28, 2014, as alleged by petitioner in a petition for vaccine compensation filed on

or about October 26,2017, and amended on or about November 20, 2017, in the United States

Court of Federal Claims as petition No. 17-161 IV.

        14. If petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the terms

of this Stipulation or if the United States Court of Federal Claims fails to enter judgment in

conformity with a decision that is in complete conformity with the terms ofthis Stipulation, then

the parties' settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused petitioner's alleged left

shoulder injuries, or any other injury or any of her current disabilities.




                                             Page 4 of 6
       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                            Page 5 of 6
ATTOR'Nt\ Of IUCORO t'OR                                     All"UIORlZ..ED lU~PRf.S t~ T ..\ T• \ l
P'lTJTIONt: R·                                               Of TH£ ATTORNE\ GF..NF.RAI,:

                                                                 ~                                       ~l__------
                                                               """'-"-- -JUNE E Rl·F.\•t,.:;,
                                                              Dtpitf)'   Uarl!(TCir
~~Q~       tf::'':.ierfl 1:J S.:Jttl                          Totu E\rq.ni;tJ
f>11 ' li1 ~ lc:u.ti. 15-2ci.:i                               C~\•;t Di'\•i~.inr.
h i (l 14:1 t,..':!.2-'!IHO                                   U. S. Di;:-p.trtn'lof;n! (•I hnt ,;.c
                                                              P. () Fk,;,, t~ll'>
                                                              tknjarnr•, F r;µi~J,ri 'SL.~IH1>'l
                                                              \".rum,~~i;iJ\. D ( ;:2i)l'\44 1J1 -If.,

 t\lTFI( •RJZl:..D RJ.:f"Rt:.."it',;\T >. 'r!Vt: Of           Al 'TORNl:\' Of Ht:CORD ,.Ok
l llf.'. ~'.E('RETAR\' OF H'EA.I.TH AS[)                      Rf.SPONOl:"-l·;
lff•MA ~ ~l~l-l\'ICt'S:

    '     '
   ;.(. . a-'k,~
          - - --· -
                   j




 iN',t.ti.RA O\' Ud3Y
                       · --
                       . : !"t.~~~ ~
                                          _.,.,,
                                            -·
                                                   L
                                                              ~£ii£
                                                             Gt t~'-' A MA~-ff!Ji
,·\,;;-tmi,;; 0 : ,-er.:-lN, Dh ~ s.ii:•ti (•! hJ :...t~     ~en,ur Tr.111 Ccof,,J,:se~
CL"''nrt'mt,~11 :r P't (lliJ... l'l!Th                       ·1•ru Bn1.:~h, Ci1,1~ l>, ,.. ~io-r
Hitu11h,:·Iln: S~l>:r: rn, Bi;"'c.1 u                        t 5 [)ep.arm1'C'ilH ,uf J1nt1,;,=
H,;:.11.:•1 Re~..,..:n,,co;~l\7u Ser- Kc ..tt.dmi"Lwatrd:1   i• O &x :146
U. 5      [Ji:.~rtmtnl ,:-t       He.J.1~1·                  ~J.t:,~am~:-i FrJ.nldir1            S1,.a1i11•1
;m.:I   i It1'1~•11- Sc~·11::-c:-s                           WU.!1 l,•\ 1,tt(Jf':.,
                                                                    11,,·
                                                                                      ,D, ('
                                                                                           .·   "11·1, ... .,. t 1 ••
                                                                                                ,r< · ~~ • ~J ., ~\_1

~ &J)(J hr, h-:~, t.n, c                                     'le-'.: fN~\1 6 I 6-~·H22
Pi6rlla-wn n ,i1ld lllt , ~IL··,p...(!8~,; I~JB
R•~,,.. \'11le. MD :w,s.5 ..